Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 8 recites the limitation "where the fatty acid of the lubricant is a liquid".  There is insufficient antecedent basis for this limitation in the claim, since claim 1, from which claim 8 depends, recites a “fatty acid blend” rather than a “fatty acid”, and it is therefore unclear whether claim 8 is intended to refer to a specific component of the blend or the fatty acid blend as a whole. Claim 8 also does not define the temperature at which the fatty acid is a liquid.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 4 and 14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 4 and 14 require each of the medium-chain fatty acids of claims 1 and 9 to have a melting point less than or equal to 50° C. Paragraph 29 of the specification defines a medium-chain fatty acid as a fatty acid where the main carbon chain contains 6 to 12 carbon atoms. Lauric acid, a linear saturated fatty acid containing 12 carbon atoms, has a melting point of about 44° C. Shorter-chain fatty acids have lower melting points, while branching and unsaturation also reduce the melting point of a fatty acid. Claims 4 and 14 therefore fail to further limit claims 1 and 9 since the medium-chain fatty acids of claims 1 and 9, as defined in the specification, are already limited to fatty acids having a melting point less than or equal to 50° C. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-2, 4-5, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jones (U.S. PG Pub. No. 2018/0168149).
In paragraphs 143-152 (examples 2-5) Jones discloses compositions comprising an alkyl ester (soy methyl ester) and medium-chain fatty acids (fatty acids where the main chain has 6 to 12 carbon atoms, in accordance with the definition set forth in paragraph 29 of the specification), meeting the limitations of the components of claim 1, and where the alkyl esters and fatty acid blends are present in a ratio within the range recited in claim 1. In examples 4-5 the fatty acids are present in an amount within the range recited in claim 7. Examples 4-5 comprise both C6 fatty acid (caproic acid) and C8 fatty acid (caprylic acid), as also discussed in paragraph 56 of Jones, meeting the limitations of claim 2. C6-C12 fatty acids have melting points meeting the limitations of claim 4. Soy methyl ester is prepared from soybean oil, meeting the limitations of claim . 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6, 9-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jones.
The discussion of Jones in paragraph 8 above is incorporated here by reference. Jones discloses a composition meeting the limitations of claim 1. The differences between Jones and the currently presented claims are:
i) Jones does not disclose a composition comprising the soy methyl ester in an amount within the range recited in claim 6.

With respect to i), in paragraph 119 Jones discloses that the composition can comprise 45 to 50% by weight of the soy methyl ester, overlapping the range recited for the alkyl ester of claim 6. See MPEP 2144.05(I): “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);” Claim 6 is therefore rendered obvious by Jones.
With respect to ii), generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). It therefore would have been within the scope of ordinary skill in the art to optimize the temperature at which the ester and fatty acids of Jones are combined, and it would be obvious to one of ordinary skill in the art to mechanically agitate the mixture while heating in order to promote formation of a homogenous composition.

Claims 3, 8, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Jones in light of the evidence provided by Parchem (Caprylic-Capric Acid Safety Data Sheet, retrieved from the Internet at .
The discussions of Jones in paragraphs 8 and 13 above is incorporated here by reference. Jones discloses a composition meeting the limitations of claims 1-2, and renders obvious the method of claim 9, but does not explicitly disclose the ratio of caproic (C6) to caprylic (C8) acid, or disclose that the fatty acid blend is liquid. In Examples 4-5 Jones discloses compositions comprising a fatty acid mixture defined by CAS number 67762-36-31.
In the table in Section 3 on page 2, Parchem discloses that CAS 67762-36-1 comprises 53 to 60% caprylic (octanoic) acid, and 2 to 6% caproic (hexanoic) acid, leading to a range of ratio of about 90:10 to about 97:3, overlapping the range recited in claim 3. See MPEP 2144.05(I): “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Claim 3 is therefore rendered obvious by Jones in light of the evidence provided by Parchem. Section 9 on page 4 of Parchem discloses that CAS 67762-36-1 is liquid at room temperature, therefore meeting the limitations of claim 8.

Claims 1, 4-9, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Argillier (U.S. Pat. No. 5,618,780).
In column 1 lines 8-12 Argillier discloses a lubricating composition for fluids used in well drilling. In column 1 lines 52-62 Argillier discloses that the lubricating composition comprises 50 to 99% by weight of one or more esters of a monocarboxylic acid and a 
i) Some of the ranges of Argillier overlap or encompass the claimed ranges rather than falling within them.
ii) While the compositions of Argillier a must be prepared by combining the components, Argillier does not disclose a specific method comprising heating the components to the claimed temperatures.
In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);” In light of the above, claims 1 and 4-7 are rendered obvious by Argillier.
With respect to ii), generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Additionally, it is the examiner’s position that the temperature at which the components are mixed are result effective variables because changing them will clearly affect the type of product obtained.  In particular, heating the components at a temperature above the melting points of the fatty acid blend and alkyl ester will affect whether the composition is solid or liquid. Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). It therefore would have been within the scope of ordinary skill in the art to heat the fatty acid blend and the lubricant precursor, and would have been obvious to one of ordinary skill in the art to heat the components above their melting point in order to more easily form a homogeneous composition which can be supplied to the water-based drilling fluid. It would further be obvious to one of ordinary skill in the art to mechanically agitate the mixture while heating in order to promote formation of a homogenous composition.
Claims 8-9 and 12-14 are therefore also rendered obvious by Argillier.

Claims 1 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Patel (U.S. Pat. No. 5,834,533).
In column 1 lines 6-7 Patel discloses a liquid suspension composition which can be used in a water-based fluid. In column 2 lines 42-43 Patel discloses that the water-based fluids can be drilling fluids. In column 3 lines 19-23 Patel discloses that the liquid suspension comprises a liquid carrier, a solid fatty acid or salt thereof, and a solid particulate. In column 3 lines 27 and 46-53 Patel discloses that the liquid carrier can be an alkyl ester, as recited in claim 1. In column 6 lines 13-16 Patel discloses that the fatty acid can be a linear carboxylic acid having 8 to 40 carbon atoms, overlapping the range of 6 to 12 carbon atoms defined by the medium-chain fatty acids of claim 1, and in column 6 lines 17-18 and 26 discloses that the acids can be octanoic (caprylic), nonanoic, decanoic, undecanoic, and dodecanoic acids, meeting the limitations of the medium-chain fatty acid of claim 1 and having melting points within the range recited in claim 4. In column 6 lines 24-26 Patel discloses that the acid can also be a branched acid such as isolauric acid, which meets the limitations of the medium-chain fatty acid of claim 1. In column 6 lines 40-43 Patel discloses that the concentration of fatty acid is 1 to 30% by weight, overlapping the range recited in claim 7, and in column 6 lines 5-10 discloses that the solid particulate is present in an amount of 15 to 70% by weight, leaving a concentration of up to 84% for the liquid carrier (alkyl ester), encompassing the range recited in claim 6, and leading to an alkyl ester to fatty acid ratio overlapping the ranges recited in claim 1. While Patel does not specifically disclose deriving the alkyl esters from vegetable oil, the fatty acids useful to prepare the esters of Patel are 
The difference between Patel and the currently presented claims is that some of the ranges of Patel overlap or encompass the claimed ranges rather than falling within them. See MPEP 2144.05(I): “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);” In light of the above, claims 1 and 4-7 are rendered obvious by Patel. 

Conclusion
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476.  The examiner can normally be reached on M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JAMES C GOLOBOY/Primary Examiner, Art Unit 1771